Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 1 of 33




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1)    STATE FARM FIRE AND          )
          CASUALTY COMPANY, an         )
          Illinois Corporation,        )
                                       )
                Plaintiff,             )
                                       )
   vs.                                 )      Case No. 19-CV-630-CVE-JFJ
                                       )
   (1)    SWEET APPETIT, INC.,         )
          an Oklahoma Corporation;     )
                                       )
   (2)    LUDGER SCHULZ, and           )
                                       )
   (3)    SGN FOODS, LLC, an           )
          Oklahoma Limited Liability   )
          Company,                     )
                                       )
                Defendants.            )

                 MOTION FOR SUMMARY JUDGMENT OF PLAINTIFF
         STATE FARM FIRE AND CASUALTY COMPANY AND SUPPORTING BRIEF



                                       Respectfully submitted,
                                       ATKINSON, HASKINS, NELLIS,
                                       BRITTINGHAM, GLADD & FIASCO
                                              A PROFESSIONAL CORPORATION
                                       Galen L. Brittingham, OBA #12226
                                       James N. Edmonds, OBA #15757
                                       Wynoka Middleton McClellan, OBA #32833
                                       1500 ParkCentre
                                       525 South Main
                                       Tulsa, OK 74103-4524
                                       Telephone: (918) 582-8877
                                       Facsimile: (918) 585-8096
                                       Attorneys for Plaintiff State Farm Fire and
                                       Casualty Company
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 2 of 33




                                                     TABLE OF CONTENTS

                                                                                                                                       Page



   INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

   STATEMENT OF UNDISPUTED FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

             I.         FACTS GIVING RISE TO UNDERLYING ACTION . . . . . . . . . . . . . . . . . . . . . 2

             II.        THE UNDERLYING ACTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

             III.       THE STATE FARM POLICIES ISSUED TO SWEET APPETIT . . . . . . . . . . . 11

   ARGUMENT AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

             I.         SUMMARY JUDGMENT STANDARD. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

             II.        INSURANCE CONTRACT CONSTRUCTION . . . . . . . . . . . . . . . . . . . . . . . . . 12

             III.       THE INSURANCE POLICIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

             A.         The Extension of Coverage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

                        1.        SGN Does not Seek to recover From Sweet Appetit
                                   for “Bodily Injury” or “Property Damage” . . . . . . . . . . . . . . . . . . . . . . 14

                        2.        SGN’s Claims Against Sweet Appetit are not for
                                  “Bodily Injury” or “Property Damage” Caused by “Occurrence” . . . . . 15

                        3.        SGN Does not Seek to Recover From Sweet
                                  Appetit for “Personal and Advertising Injury” . . . . . . . . . . . . . . . . . . . . . 17

             B.         Policy Exclusions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

                        1.        The Exclusion for the Unauthorized Use of Another’s
                                  Name and for Tactics That Mislead Another’s Potential Customers . . . . 19

                        2.        The Exclusion for acts Known to Inflict Personal
                                  and Advertising Injury . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22


                        3.        Exclusion for Trademark Infringement. . . . . . . . . . . . . . . . . . . . . . . . . . . 24

                                                                       i
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 3 of 33




             C.         The Duty to Defend. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

   CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25




                                                                       ii
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 4 of 33




                                                TABLE OF AUTHORITIES


   Cases                                                                                                                     Page(s)

   Above It All Roofing & Constr., Inc. v. Sec. Nat’l Ins. Co.,
          285 F. Supp. 3d 1224, 1238 (N.D. Okla. 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

   Am. Econ. Ins. Co. v. Bogdahn,
         89 P.3d 1051, 1054 (Okla. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

   Boggs v. Great N. Ins. Co.,
          659 F. Supp. 2d 1199, 1204 (N.D. Okla. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13, 15

   BP America, Inc. v. State Auto Prop. & Cas. Ins. Co.,
        148 P.3d 832, 842 (Okla. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

   Celotex Corp. v. Catrett,
          477 U.S. 317, 327, 106 S. Ct. 2548 (1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

   Dayton Hudson Corp. v. Am. Mut. Liab. Ins.,
         621 P.2d 1155, 1160 (Okla. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

   Dodson v. St. Paul Ins. Co.,
         812 P.2d 372, 376 (Okla. 1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13

   Elett Bros., Inc. v. U.S. Fid. & Guar. Co.,
           275 F.3d 384 (4th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

   Farmers Alliance Mut. Ins. Co. v. Willingham,
         2009 WL 3429768, *4 (N.D. Okla. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 22

   Hanover Am. Ins. Co. v. Saul,
         2013 WL 4542284, *6 (W. D. Okla. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

   Hinkle v. State Farm Fire & Cas. Co.,
          308 P.3d 1009, 1014 (N. M. App. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

   Hunter v. Hirsig,
          614 Fed. Appx. 960, 963 (10th Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

   Hunter v. Hirsig,
          614 Fed. Appx. 960, 963 (10th Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

   Hurst v. Nationwide Mut. Ins. Co.,

                                                                    iii
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 5 of 33




             2020 WL 2988688, *3 (10th Cir. June 4, 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

   Jones v. Farm Bureau Mut. Ins. Co.,
          431 N.W.2d 242, 245 (Mich. App. 1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

   Mass. Bay Ins. Co. v. Gordon,
          708 F.Supp. 1232, 1234 (W.D. Okla. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

   Mullin v. Travelers Indem. Co. of Conn.,
          541 F.3d 1219, 1223 (10th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

   Phillips v. Greenfield,
           859 P.2d 1101, 1105 (Okla. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

   Pitman v. Blue Cross & Blue Shield of Okla.,
         217 F.3d 1291, 1298 (10th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

   Scottsdale Ins. Co. v. Owl Nite Sec., Inc.,
          2006 WL 3742102, *4 (N.D. Okla. Dec. 15, 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

   Stanford Ranch, Inc. v. Maryland Cas. Co.,
          89 F.3d 618, 627 (9th Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

   State Farm Fire & Cas. Co. v. Metro. Mgmt.,
          2007 WL 4157148, *11 (D. Haw. August 29, 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

   State Farm Fire and Casualty Co. v. Prescott,
          2019 WL 1840906 (Haw. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

   United States Fid. & Guar. Co. v. Briscoe,
          239 P.2d 754, 757 (Okla. 1951) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

   Webb v. Allstate Life Ins. Co.,
         536 F.2d 336 (10th Cir. 1976) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

   Wiley v. Travelers Ins. Co.,
          534 P.2d 1293, 1295 (Okla. 1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

   Yousuf v. Cohlmia,
          741 F.3d 31, (10th Cir. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

   Zurich Am. Ins. Co. v. Good To Go, LLC,
          2018 WL 8333413, *8 (W.D. Okla. 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13




                                                                   iv
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 6 of 33




   Other Authorities

   15 O.S. 2011, § 157 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

   15 O.S.2011, §§ 154, 155. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

   78 Okla. Stat. tit. 51 et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

   78 Okla. Stat. § 54. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 15

   Fed. R. Civ. P. 56 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

   Fed. R. Civ. P. 56(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

   LCvR 56.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1




                                                                           v
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 7 of 33




          COMES NOW Plaintiff, State Farm Fire and Casualty Company (“State Farm”), and hereby

   moves for summary judgment pursuant to Fed. R. Civ. P. 56 and LCvR 56.1. This is a declaratory

   judgment action in which State Farm seeks rulings concerning the rights of the parties under two

   Businessowners Insurance Policies issued to Defendant, Sweet Appetit, Inc. (“Sweet Appetit”).

                                          INTRODUCTION

          In 2009, Ludger Schulz, then the owner of the Black Forest Café, sold to SGN Foods, LLC

   (“SGN”), the right to operate in perpetuity and exclusively a catering business under the name of

   “Ludger’s Catering.” On September 9, 2010, Schulz transferred to Sweet Appetit, the trade name

   “Ludger’s Cakes.” Sweet Appetit is owned by Schulz’s stepdaughter, Allison Dickens.

          On February 14, 2019, SGN filed suit against Sweet Appetit in Tulsa County District Court

   (“Underlying Action”). In the Underlying Action, SGN alleges that Sweet Appetit’s use of the name

   “Ludger’s” in association with catering confused and misled SGN’s customers and the general

   public. SGN filed a Motion for Temporary Injunction in the Underlying Action requesting that the

   court order Sweet Appetit to cease catering services. The court granted that motion. Thereafter, SGN

   filed a Second Amended Petition asserting claims against Sweet Appetit for alleged Tortious

   Interference with Existing and Prospective Business Relationship, Violation of Oklahoma’s

   Deceptive Trade Practices Act, and for Permanent Injunction. SGN seeks to recover monetary

   damages, including disgorgement of profits alleged to have been made by Sweet Appetit from

   catering services.

          From September 15, 2011 to August 29, 2017, State Farm insured Sweet Appetit under

   Businessowners Insurance Policy Number 96-BL-R081-7, and thereafter under Businessowners

   Insurance Policy Number 96-BS-E946-7. Subject to their terms and conditions, the Policies extend

   coverage to damages an insured becomes legally obligated to pay for “bodily injury” and “property


                                                    1
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 8 of 33




   damage” caused by an “occurrence” (defined in the Policies as an “accident”), and to certain

   enumerated offenses defined in the Policies as “personal and advertising injury.”

          SGN has not sued Sweet Appetit for bodily injury or property damage caused by an accident,

   and has not sued Sweet Appetit for any of the enumerated offenses defined in the Policies as

   personal and advertising injury. Instead, SGN seeks: (1) an accounting from Sweet Appetit of all

   income from catering services received since September 9, 2010, and that the court order Sweet

   Appetit to disgorge all such catering profits; (2) an award of damages authorized by Okla. Stat. tit.

   78, § 54 for alleged damage to SGN’s reputation and loss of existing and potential catering

   customers; and (3) a permanent injunction enjoining Sweet Appetit from catering under the name

   “Ludger’s.” As more fully addressed herein, the Policies do not extend coverage to such damages

   and claims. In the alternative, if coverage is extended, policy exclusions apply thereby negating

   coverage, including an exclusion for personal and advertising injury arising out of the unauthorized

   use of another’s name or product in your e-mail address, domain name or metatags, or any other

   similar tactics used to mislead another’s potential customers.

                             STATEMENT OF UNDISPUTED FACTS

   I.     FACTS GIVING RISE TO UNDERLYING ACTION

          1.      In 2009, Ludger Schulz was the “principal owner and operator of The Black Forest

   Café, Inc.” (“BFC”) (Purchase and Sale Agreement, Exhibit 1, p. 3, ¶ (q) and p. 11).

          2.      In 2009, the operations of BFC included a (1) “catering and private dining room

   establishment” operated under the trade name “Ludger’s Catering & Dining Room,”and (2) a bakery

   operated under the trade names “Ludger’s Cakes” and/or “Ludger’s Bakery” and/or “Ludger’s

   Bavarian Cakery.” (Purchase and Sale Agreement, Exhibit 1, p. 3, ¶ 2.01; Declaration of Megan J.

   Sherrill (“DMS”), Exhibit 2, p. 1, ¶ 3).


                                                    2
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 9 of 33




          3.      On October 29, 2009, Schulz, as President of BFC, entered into a Purchase and Sale

   Agreement with SGN. The Agreement provided that the “Seller [BFC], desires to sell all of the

   Assets, Stock Inventory, and the business and goodwill of a portion of the business of Seller doing

   business as (d/b/a) Ludger’s Catering & Dining Room (hereinafter collectively referred to as

   ‘Ludger’s Catering’).” (Purchase and Sale Agreement, Exhibit 1, p. 1,”WHEREAS” clause 1).

          4.      The “TERMS OF SALE & CONDITIONS PRECEDENT” section of the Purchase

   and Sale Agreement provides that BFC was selling, and SGN was buying, “the right to operate in

   perpetuity and exclusively the catering and private dining room establishment of Ludger’s

   Catering.” (Purchase and Sale Agreement, Exhibit 1, p. 3, ¶ 2.01).

          5.      As part of the Purchase and Sale Agreement, SGN purchased “the right to link to the

   website (www.ludgers.com) ... in perpetuity.” (DMS, Exhibit 2, p. 1, ¶ 3).

          6.      Approximately one year after the Purchase and Sale Agreement was executed, Schulz,

   as President of BFC, transferred the trade name “Ludger’s Cakes” to Sweet Appetit, Inc. (Transfer

   of Trade Name Report, Exhibit 3).

          7.      At all times relevant herein, Allison Dickens was the owner or co-owner of Sweet

   Appetit, Inc. Allison Dickens is the stepdaughter of Ludger Schulz. (Transcript of Hearing on Motion

   for Temporary and Permanent Injunction (“Hearing Transcript”), Testimony of Allison Dickens,

   Case No. CJ-2019-662, Exhibit 4, 128:7-10, 129:18-130:10).

          8.      When Allison Dickens purchased Ludger’s Cakery from her stepfather, Ludger

   Schulz, she was aware that he had sold the catering side of the business to SGN:

          Q.      Okay. So that was – – when you purchased the Cakery, were you advised that
          your stepfather had sold the right to operate in perpetuity and exclusively the catering
          and private dining room establishment of Ludger’s Catering as set forth in this
          agreement?



                                                     3
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 10 of 33




           A.      [Dickens] We were aware that he sold that side of the business.

   (Hearing Transcript, Dickens Testimony, Exhibit 4, 164:19-24).

           9.      At all times relevant herein, Megan J. Sherrill was the manager of SGN. (DMS,

   Exhibit 2, p. 1, ¶ 1).

           10.     “On or about April 8, 2015, [Sherrill] became aware that Sweet Appetit was offering

   catering services in connection with the promotion and sale of its Ludger’s Bavarian Cakery services,

   catering services that directly competed with LUDGER’S CATERING.” (DMS, Exhibit 2, p. 2, ¶

   7).

           11.     Sherrill sent an email to Dickens on April 14, 2015, “specifically rais[ing] concerns

   about the use of a ‘Catering Menu’ on the Ludger’s Bavarian Cakery website and requested that

   Sweet Appetit refrain from providing catering services and cease advertising therefor.” (DMS,

   Exhibit 2, pp. 2-3, ¶ 7).

           12.     By email dated April 15, 2015, Sweet Appetit, through Dickens, acknowledged that

   they had filled two orders from Walgreens and that she understood the confusion. (Email, Allison

   Dickens to Megan Sherrill, 4-15-2015, Exhibit 5; DMS, Exhibit 2, p. 3, ¶ 8).

           13.     Dickens advised Sherrill that she would address the confusion with the customer.

   (Hearing Transcript, Dickens Testimony, Exhibit 4, 169:25-170:3).

           14.     After the email exchange in April 2015, Dickens removed the word “Catering” from

   the Menu. However, Sweet Appetit d/b/a Ludger’s Bavarian Cakery, continued to have a link on its

   website that said “catering menu.” (Hearing Transcript, Dickens Testimony, Exhibit 4, 169:5-16).

           15.     Sweet Appetit/LUDGER’S Bavarian Cakery used the following email address link

   “www.ludgersbavariancakery.com.” (Email, 4-15-2015, Exhibit 5, p. 2).

           16.     As of November 30, 2018, Sweet Appetit, through the name “Ludger’s Bavarian


                                                     4
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 11 of 33




   Cakery,” offered a “CATERING MENU” on its website. (Hearing Transcript, Dickens Testimony,

   Exhibit 4, 171:10-23; LUDGER’S Bavarian Cakery Menu, Exhibit 6).

           17.    The metatag on Sweet Appetit’s “LUDGER”S Bavarian Cakery” website, which

   offered the “CATERING MENU,” was “https://ludgersbavariancakery.com/pages/ menus/catering-

   menu.” (LUDGER’S Bavarian Cakery Menu, 11-30-2018, Exhibit 6).

           18.    SGN repeatedly advised Sweet Appetit that its concern was Sweet Appetit’s use the

   name “Ludger’s” on its website where Sweet Appetit offered Menus titled “Catering Menu,”

   “Breakfast Bundles Menu,” and “Lunch Bundles Menu.” (DMS, Exhibit 2, pp. 2-3, ¶ 7; p. 3, ¶ 9; p.

   4-4, ¶ 12).

           19.    On December 7, 2018, counsel for SGN sent a cease and desist letter to Sweet Appetit

   Schulz, and Dickens. In the cease and desist letter, SGN alleged that Sweet Appetit’s use of the name

   Ludger’s associated with catering confused SGN’s customers and the public:

           (a)    “SGN has expended considerable resources promoting its catering services
                  under both the ‘Ludger’s Catering and Dining Room’ and ‘Ludger’s Catering
                  and Events’ trade names (‘LUDGER’S CATERING’) and members of the
                  public readily recognize the LUDGER’S CATERING trade names and the
                  good will they symbolize.” (Cease and Desist Letter, Exhibit 7, p. 2).

           (b)    “Sweet Appetit’s provision of catering services in connection with the
                  offering for sale of Ludger’s Bavarian Cakery products and services has
                  caused and is likely to cause consumer confusion in the future as to the
                  source or sponsorship of Ludger’s Bavarian Cakery’s products and services.”
                  (Cease and Desist Letter, Exhibit 7, p. 2).

           (c)    “You [Sweet Appetit] have knowingly misrepresented that Ludger’s Bavarian
                  Cakery provides catering services as a part of your business in an effort to
                  deceive the public and take advantage of the substantial goodwill that SGN
                  has built since acquiring the LUDGER’s CATERING trade names in 2009.”
                  (Cease and Desist Letter, Exhibit 7, p. 3).

           20.    After Dickens received the cease and desist letter, she changed the word “Catering”

   on the Menu to “Bundles,” i.e., “Breakfast and Lunch Bundles.” However, the Menu order form


                                                    5
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 12 of 33




   continued to refer to “breakfast catering.” (Hearing Transcript, Dickens Testimony, Exhibit 4, 172:

   4-23).

            21.   SGN contends that it “has suffered significant damage as a result of Sweet Appetit’s

   improper provision of catering in the form of loss of catering customers, confusion among existing

   catering customers, and damage to the goodwill that SGN has built in the LUDGER’S CATERING

   trade names.” (DMS, Exhibit 2, p. 5, ¶ 13).

            22.   SGN contends that “[s]ince SGN’s December 7, 2018 Cease and Desist Letter, there

   has been significant confusion among potential SGN customers, including South Tulsa Pediatrics,

   who mistakenly attempted to use the Ludger’s Bavarian Cakery website menu to place a luncheon

   order with LUDGER’S CATERING.”(DMS, Exhibit 2, p. 5, ¶ 13).

            23.   According to Sherrill, as of February 13, 2019, “[d]espite SGN’s repeated demands

   therefore, Sweet Appetit continues to provide and advertise catering services in direct competition

   with SGN which continues to create significant confusion among customers of SGN and the

   community at large,” and she is “aware that as recently as February 12, 2019, Sweet Appetit

   provided catering services to a group of more than sixty (60) persons at a Tulsa Regional Chamber

   Luncheon event held at the Tulsa Historical Society.” (DMS, Exhibit 2, p. 5, ¶ 14).

   II.      THE UNDERLYING ACTION

            24.   On February 14, 2019, SGN filed the Underlying Action against Sweet Appetit in the

   District Court of Tulsa County, Oklahoma. (Plaintiff’s Original Petition, Exhibit 9).

            25.   Also on February 14, 2019, SGN filed in the Underlying Action a Motion for

   Temporary and Permanent Injunction requesting “that the Court grant a temporary injunction ...

   barring Defendant Sweet Appetit from continuing to offer catering services and advertising therefor

   in connection with Ludger’s Bavarian Cakery.” (Plaintiff’s Motion for Temporary and Permanent


                                                   6
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 13 of 33




   Injunction, Exhibit 10, p. 8, ¶ 22). SGN also sought “a permanent injunction barring Defendant

   Sweet Appetit from offering services and advertising therefor in connection with Ludger’s Bavarian

   Cakery.” (Plaintiff’s Motion for Temporary and Permanent Injunction, Exhibit 10, pp. 9-10, ¶ 28).

             26.    An evidentiary hearing on SGN’s Motion for Temporary Injunction was held on

   March 27th and 28th, 2019.

             27.    On April 17, 2019, the Court entered an Order Granting SGN’s Motion for

   Temporary Injunction. In its Order, the Court made the following findings of fact and conclusions

   of law:

             1.)    The Plaintiff [SGN] executed a Purchase and Sale Agreement (“Agreement”)
             on about October 29, 2019 with The Black Forest Café, Inc. (“Black Forest”) (a
             corporation whose President was Ludger Schulz. Mr. Schulz executed the agreement
             on behalf of the seller – Black Forest).

             2.)     Pursuant to the terms of the Agreement, specifically Article 2, Section 2.01,
             the Plaintiff purchased from Black Forest “the right to operate in perpetuity and
             exclusively the catering and private dining room establishment of Ludger’s
             Catering.” Black Forest sold this “exclusive right”, Ludger’s goodwill, trademarks
             and a covenant not to compete for $275,000.00 to the Plaintiff. Agreement, Article
             2, Section 2.01 (b).

             3.)    The Agreement defined “Ludger’s Catering” as:

                     ...Assets, Stock Inventory, and the business and goodwill of that portion of
             the business of seller doing business as (d/b/a) Ludger’s Catering and Dining Room
             located at 6120 – A East 32nd Place, Tulsa, OK 74135, but specifically excluding that
             other portion of the business of Seller doing business as (d/b/a) “Ludger’s Cakes.”

             (Emphasis added). Agreement, Article 1, Section 1.01 (1). The Court notes that the
             goodwill associated with the name “Ludger’s” is and was significant.

             4.)    The Agreement provided no definition of Seller’s business identified as
             “Ludger’s Cakes” except Section 1.01 (q) defines “Schulz” as “Ludger Schulz”, “an
             individual and principal owner and operator of The Black Forest Café, Inc., and the
             business unit of Ludger’s Cakes and/or Ludger’s Bakery.”

             5.)   The distinction between Ludger’s Catering and Ludger’s Cakes and/or
             Ludger’s Bakery, specifically what Ludger Schulz excluded from his sale to the


                                                      7
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 14 of 33




         Plaintiff and retained for himself, is best described in the Agreement in wording
         found in the original (now expired) but still instructive non-compete provision,
         Section 2.07. That section of the Agreement placed a non-compete obligation on the
         Plaintiff as to Black Forest – that Plaintiff could “not own, operate, ...a business that
         competed with seller’s Bavarian cream cake or wedding cakes within fifty (50)
         miles...” Section 2.07 also reserved to the Plaintiff the right to create, bake or sell any
         “bakery goods or dessert products not specifically retained by the Seller herein.”

                 The distinction is also reflected in Exhibit “C” to the Agreement which
         details “sign criteria.” Included in Exhibit “C” is a statement that the “parties hereto
         have agreed that existing signage will be changed if necessary to clearly demonstrate
         the separateness of the business operations of Ludger’s Catering and Dining Room
         from Ludger’s Cakes.

         6.)     Testimony from Defendant’s witness Allison Dickens established that the
         Defendant acquired Ludger’s cake business in 2010, and opened a new location in
         2013. Ludger’s cakes is best known for its “Bavarian Cream Cheesecake”. The new
         location included a coffee shop. At approximately the same time, the Defendant
         started offering savory items including a popular breakfast sandwich. However, the
         primary business of Ludger’s cakes is in providing Danish, muffins, strudels and
         similar items.

         7.)     In April 2015, the Plaintiff became aware that the Defendant was providing
         a “Catering Menu.” The Plaintiff and Defendant exchanged a number of emails
         between April 8, 2015 and April 15, 2015 regarding the Plaintiff’s assertion that the
         Defendant was catering and also concerns about the Defendant even offering savory
         items at all. Defendant acknowledged providing catering services to Walgreens
         during that time period on a few occasions and also acknowledged that their website
         was “confusing.”

         8.)     In late November, 2018, the Plaintiff again became aware that Defendant was
         offering a “Catering Menu.” A cease and desist letter immediately followed. As of
         December 10, 2018, according to the testimony of Plaintiff’s witness Megan Sherrill,
         the Defendant removed the words “Catering Menu” from its website but were still
         engaged in catering through offering breakfast and lunch bundles for large numbers.
         It appears the food services being provided were identical as those food services
         which previously had the heading “Catering Menu” and the current menu is headed
         “Breakfast” and “Lunch” “Bundles”.

         10.) The Defendant engaged in catering services to the Tulsa Regional Chamber
         on February 12, 2019.

         11.) As a matter of law, the Court concludes that the language of the Agreement
         is clear as to what Ludger Schulz was selling to the Plaintiff in 2009 when he sold
         Ludger’s Catering (and Dining Room). The Court further concludes that the


                                                     8
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 15 of 33




          Agreement is clear as to what Ludger Schulz was reserving for himself as a “business
          unit.” Ludger Schulz sold, for a substantial sum, the goodwill of the Ludger’s
          Catering name, and the exclusive and perpetual right to operate Ludger’s Catering.
          The language of the Agreement in this regard is clear and explicit, and as such,
          controls the interpretation of Section 2.01 of the Agreement. See title 15 O.S.2011,
          §§ 154, 155.

                  In interpreting a contract, the “whole of a contract is to be taken together, so
          as to give effect to every part ... each clause helping the interpret others.” 15 O.S.
          2011, § 157. Certainly, when taken as a whole, the Agreement is clear and explicit
          as to the “business units” Ludger Schulz was reserving when he sold Ludger’s
          Catering to the Plaintiff, i.e., Ludger’s Cakes, Ludger’s Bakery, including but not
          limited to, Bavarian cream cheese cakes and wedding cakes. The foregoing clearly
          reflects the mutual intention of the parties to the Agreement.

          12.) The plain and ordinary meaning of the word “catering” can be found in its
          standard dictionary definition. Oxford English/Living Dictionaries defines catering
          as “the provision of food and drink at a social event or other gathering”; Collins
          English Dictionary defines catering as “the activity of providing food and drink for
          a large number of people, for example, at weddings and parties”; Cambridge
          Dictionary defines catering is (sic) the business of providing food and drink at events,
          for organizations.

                  While these definitions clearly define event-type catering, the question would
          remain as to the Defendant’s breakfast and lunch bundles. Based on the foregoing
          definitions, if Defendant was to deliver its bundles, under the Ludger’s name, to a
          remote event, it would be catering under the Ludger’s name, regardless of any
          combination of words other than catering, such as cakery, bakery.

          13.) The evidence is clear that even the Defendant recognized per the 2015 email
          communications with the Plaintiff that it did not “push” its breakfast trays “because
          many of the suggested targets would be to advertise to pharmaceutical reps and other
          types of clientele that we know are a core part of your business.”

                  The Defendant [Sweet Appetit] recognizes that this type of food service,
          providing meals, in essence, to large numbers of persons, even for pick up, as
          catering activity which, under the Ludger’s name lies exclusively with Plaintiff. In
          contrast, providing bakery items, and even savory items, in house, to usual numbers
          of persons, would not be a catering activity.

   (Order Granting Plaintiff’s Motion for Temporary Injunction (“Injunction Order”), Exhibit 11, 4-17-

   2019, pp. 1-3, ¶¶ 1-13).

          28.     The Court held that Sweet Appetit’s “coupling of the Ludger’s Cakery name with


                                                     9
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 16 of 33




   catering services would be an intentional act by Sweet Appetit to mislead the public.” Specifically,

   the court held as follows:

          The evidence also supports that there has arisen significant confusion among ordinary
          buyers/customers since Defendant began providing catering services. This evidence
          includes going into one of the party’s store because the customer believed it was the
          other party’s store. The evidence also supports a probable finding that, when the
          Defendant provides catering services under the Ludger’s name (whether it is in
          connection with the Cakery, Bakery, Coffee House or other common wording used
          in conjunction with the Ludger’s name), the Defendant is in competition with the
          Plaintiff. Further, even where Defendant’s name, Ludger’s Bavarian Cakery, is not
          objectionable as unfair competition with the Plaintiff, the evidence supports a
          probable finding that the coupling of the Ludger’s Cakery name with catering
          services (overt acts of Defendant), would be an intentional act by the Defendant to
          mislead the public.

          Based on the foregoing, the Court finds that Plaintiff has adequately shown that it
          would likely succeed on the merits as the deceptive trade practices claim.

   (Injunction Order, Exhibit 11, p. 6).

          29.     On May 29, 2019, SGN filed a Second Amended Petition (“SAP”) in the Underlying

   Action. In its SAP, SGN seeks to recover from Sweet Appetit under the following Counts:

          •       Count I–Tortious Interference with Existing and Prospective Business
                  Relationships;
          •       Count II–Violation of Oklahoma Deceptive Trade Practice Act; and
          •       Count III–Permanent Injunction.

   (SAP, Exhibit 12, pp. 13-16).

          30.     Under Count I–Tortious Interference with Existing and Prospective Business

   Relationships, SGN seeks the following damages: “SGN seeks an accounting from the Defendants

   of all income from catering services received since September 9, 2010. SGN further requests that

   the Court order the Defendants to disgorge all profits received from offering catering since

   September 9, 2010.” (SAP, Exhibit 12, p. 14, ¶ 80).

          31.     Under Count II–Violation of Oklahoma Deceptive Trade Practice Act, 78 Okla. Stat.



                                                   10
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 17 of 33




   tit. 51 et seq., SGN seeks the following damages: “an award of damages authorized by 78 Okla. Stat.

   § 54 for damage to SGN’s reputation and loss of existing and potential catering customers.” (SAP,

   Exhibit 12, p. 15, ¶ 89).

           32.    Under Count III–Permanent Injunction, SGN seeks equitable relief in the form of a

   permanent injunction. (SAP, Exhibit 12, p. 16, ¶ 102).

           III.   THE STATE FARM POLICIES ISSUED TO SWEET APPETIT

           33.    From September 15, 2011 to August 29, 2017, State Farm insured Sweet Appetit

   under Policy Number 96-BL-R081-7. From August 29, 2017 to present, State Farm insured Sweet

   Appetit under Policy Number 96-BS-E946-7.

           34.    Both Policies contain the same Businessowners Coverage Form, Form CMP-4100.

   (Policy Number 96-BL-R081-7, State Farm Businessowners Coverage Form, Dkt. # 5-1, pp. 19-58,

   Dkt. # 5-2, pp. 23-62, Dkt. # 5-3, pp. 25-64, Dkt. # 5-4, pp. 14-53, Dkt. # 5-5, pp. 14-53, Dkt. # 5-6,

   pp. 26-65; Policy Number 96-BS-E946-7, State Farm Businessowners Coverage Form, Dkt. # 5-7,

   pp. 113-152, Dkt. # 5-8, pp. 127-166, Dkt. # 5-9, pp. 10-49).1

           35.    Subject to their terms and conditions, the Policies extend coverage to “bodily injury”

   or “property damage” caused by an “occurrence,” and to “‘personal and advertising injury’ caused

   by an offense arising out of your business.’” (Businessowners Coverage Form CMP-4100, Exhibit

   13, p. 23).

           As more fully addressed herein, the Policies do not provide coverage for the damages SGN


           1
             For clarity and simplicity in citation to Businessowners Coverage Form CMP-4100, State
   Farm has filed Form CMP-4100 as separate Exhibit 13 to this Brief. This was done in order to avoid
   citation to Form CMP-4100 as part of each of the Policies for the multiple policy periods involved.
   The complete certified Policies were filed of record in this action with State Farm’s Amended
   Complaint. The Policies are designated as Dkt. # 5-1 through Dkt. # 5-9. Businessowners Coverage
   Form CMP-4100 is set forth with each of the Policies at the docket number set forth in Undisputed
   Fact No. 34 herein.

                                                     11
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 18 of 33




   seeks to recover from Sweet Appetit and do not provide coverage for the claims asserted by SGN

   against Sweet Appetit in the Underlying Action.

                                 ARGUMENT AND AUTHORITIES

   I.     SUMMARY JUDGMENT STANDARD

          Summary judgment is appropriate if “there is no genuine dispute as to any material fact and

   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Summary judgment

   procedure is properly regarded not as a disfavored procedural shortcut, but rather as an integral part

   of the Federal Rules as a whole, which are designed ‘to secure the just, speedy and inexpensive

   determination of every action.’” Celotex Corp. v. Catrett, 477 U.S. 317, 327, 106 S. Ct. 2548 (1986).

   “In essence, the inquiry for the Court is ‘whether the evidence presents a sufficient disagreement to

   require submission to a jury or whether it is so one-sided that one must prevail as a matter of law.’”

   Boggs v. Great N. Ins. Co., 659 F. Supp. 2d 1199, 1204 (N.D. Okla. 2009).

   II.    INSURANCE CONTRACT CONSTRUCTION

          “Under Oklahoma law, the interpretation of insurance contracts is ‘a matter of law for the

   Court to determine ....’” Yousuf v. Cohlmia, 741 F.3d 31, (10th Cir. 2014) (quoting Dodson v. St. Paul

   Ins. Co., 812 P.2d 372, 376 (Okla. 1991)). “Parties may contract for risk coverage at will and are

   bound by the policy terms to which they agree.” Yousuf v. Cohmia, 718 F. Supp. 2d 1279, 1285

   (N.D. Okla. 2010) (citing Dodson, 812 P.2d at 376). “The construction of an insurance policy should

   be a natural and reasonable one, fairly constructed to effectuate its purpose.” Id. (quoting Wiley v.

   Travelers Ins. Co., 534 P.2d 1293, 1295 (Okla. 1974)). “[N]either forced nor strained construction

   will be indulged, nor will any provision be taken out of context....” Dodson, 812 P.2d at 376.

   “Coverage does not turn on the legal theory under which liability is asserted, but on the cause of the

   injury.” Farmers Alliance Mut. Ins. Co. v. Willingham, 2009 WL 3429768, *4 (N.D. Okla. 2009);


                                                    12
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 19 of 33




   Zurich Am. Ins. Co. v. Good To Go, LLC, 2018 WL 8333413, *8 (W.D. Okla. 2018). Courts are not

   at liberty to rewrite the policy for the parties where it is otherwise unambiguous. Am. Econ. Ins. Co.

   v. Bogdahn, 89 P.3d 1051, 1054 (Okla. 2004).

   III.   THE INSURANCE POLICIES

          A.      The Extension of Coverage

          The first step in coverage analysis is to determine if the insuring agreement in the policy

   extends coverage to the damages sought to be recovered from the insured. If coverage is extended,

   the next step is to determine if policy exclusions apply, thereby negating coverage. Stanford Ranch,

   Inc. v. Maryland Cas. Co., 89 F.3d 618, 627 (9th Cir. 1996); Dodson., 812 P.2d at 377. “The insured

   has the burden of showing that its claim is covered under the policy.” Boggs, 659 F. Supp. 2d at

   1204. “Once the insured establishes coverage, ‘the insurer has the burden of showing that a loss falls

   within an exclusionary clause of the policy.’” Id. (quoting Pitman v. Blue Cross & Blue Shield of

   Okla., 217 F.3d 1291, 1298 (10th Cir. 2000)).

          Subject to their terms and conditions, the Policies extend coverage to “bodily injury” or

   “property damage” caused by an “occurrence,” and to “‘personal and advertising injury’ caused by

   an offense arising out of your business.” Specifically, the coverage extension clause in the Policies

   provides in relevant part as follows:

          _________________________________________________________________
          Coverage L – Business Liability

          1.      When a Limit Of Insurance is shown in the Declarations for Coverage L –
                  Business Liability, we will pay those sums that the insured becomes legally
                  obligated to pay as damages because of “bodily injury”, “property damage”
                  or “personal and advertising injury” to which this insurance applies....

                                                    ***
          2.      This insurance applies:



                                                    13
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 20 of 33




                  a.      To “bodily injury” and “property damage” only if:

                          (1)     The “bodily injury” or “property damage” is caused by an
                                  “occurrence” that takes place in the “coverage territory”;

                          (2)     The “bodily injury” or “property damage” occurs during the
                                  policy period;

                                                   ***
                  b.      To “personal and advertising injury” caused by an offense arising out
                          of your business, but only if the offense was committed in the
                          “coverage territory” during the policy period.

   (Businessowners Coverage Form CMP-4100, Exhibit 13, p. 23, ¶¶ 1., 2. a. (1) (2), 2. b.). The

   Policies define the term “bodily injury” as follows:

          3.      “Bodily Injury” means bodily injury, sickness or disease sustained by a
                  person, including death resulting any of these at any time. “Bodily injury”
                  includes mental anguish or other mental injury caused by the “bodily injury.”

   (Businessowners Coverage Form CMP-4100, Exhibit 13, p. 34, ¶ 3). The Policies define the term

   “property damage” in relevant part as follows:

          21.     “Property damage” means:

                  a.      Physical injury to tangible property, including all resulting loss of use
                          of that property. All such loss of use shall be deemed to occur at the
                          time of the physical injury that caused it; or

   (Businessowners Coverage Form CMP-4100, Exhibit 13, p. 36, ¶ 21).

          1.      SGN Does not Seek to Recover From Sweet Appetit for “Bodily Injury” or “Property
                  Damage”

          SGN’s SAP consists of one hundred and thirty-three (133) paragraphs. (SAP, Exhibit 12, pp.

   1-21). No where in its SAP does SGN seek to recover from Sweet Appetit for bodily injury, sickness,

   disease, or death, or for physical injury to tangible property. Instead, “SGN seeks an accounting from

   the Defendants of all income from catering services received since September 9, 2010. SGN further

   requests that the Court order the Defendants to disgorge all profits received from offering catering


                                                     14
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 21 of 33




   since September 9, 2010.” (SAP, Exhibit 12, p. 14, ¶ 80). SGN also seeks “an award of damages

   authorized by 78 Okla. Stat. § 54 for damage to SGN’s reputation and loss of existing and potential

   catering customers.” (SAP, Exhibit 12, p. 15, ¶ 89). Section 54 allows monetary damages for a

   deceptive trade practice. Okla. Stat. 78, § 54(A).

           This Court construed an identical definition of “property damage’’ in Boggs, supra. This

   Court recognized that “[t]he Underlying Claims in this case are ‘economic or pecuniary in nature,’

   and are ... not property damage under the Insurance Policies.” Boggs, 659 F.Supp.2d at 1209.

   Likewise, in construing that same definition, the Tenth Circuit has recognized that money is not

   “tangible property.” Mullin v. Travelers Indem. Co. of Conn., 541 F.3d 1219, 1223 (10th Cir. 2008).

   The Mullin court cited numerous cases recognizing that currency, investments, and bank account

   funds are not “tangible property.” Id. Here, as in the foregoing cases, SGN’s monetary and pecuniary

   damages do not constitute “property damage” within the meaning of that term in the Policies.

   Accordingly, the damages SGN seeks to recover from Sweet Appetit do not constitute “bodily

   injury” or “property damage” within the meaning of those terms in the Policies.

           2.       SGN’s Claims Against Sweet Appetit are not for “Bodily Injury” or “Property
                    Damage” Caused by “Occurrence”

           Because SGN does not seek to recover from Sweet Appetit for bodily injury or property

   damage as those terms are defined in the Policies, coverage analysis relating to such damages is at

   an end because coverage does not extend in the first instance. In the alternative, even if SGN sought

   to recover for bodily injury or property damage, coverage extends only when such damages are

   “caused by an ‘occurrence.’” (Businessowners Coverage Form CMP-4100, Exhibit 13, p. 23, ¶¶ 1.,

   2. a. (1) (2), 2. b.).

           The Policies define the term “occurrence” as follows: “‘Occurrence’ means an accident,



                                                    15
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 22 of 33




   including continuous or repeated exposure to substantially the same general harmful conditions.”

   (Businessowners Coverage Form CMP-4100, Exhibit 13, p. 36, ¶ 17). Under Oklahoma law, an

   “accident” is “[a]n event that takes place without one’s foresight or expectation; an undesigned,

   sudden and unexpected event, chance, contingency.” United States Fid. & Guar. Co. v. Briscoe, 239

   P.2d 754, 757 (Okla. 1951). The Briscoe court defined the term “accidental” as “happening by

   chance or unexpectedly, undesigned, unintentional; unforseen, or unpremeditated.” Id.

          SGN does not allege damages that happened by chance or that arose from any sudden,

   unexpected, unintended, event, chance, or contingency. The words “accident” or “accidental” appear

   nowhere in the 133 paragraphs set forth in SGN’s SAP. (SAP, Exhibit 12, pp. 1-23). Nor do the

   words “negligent” or “negligence” appear in the SAP. Instead, SGN seeks to recover monetary

   damages for alleged economic loss resulting from Sweet Appetit’s catering services and for equitable

   relief in the form of injunctions.2 (SAP, Exhibit 12, p. 14, ¶ 80, p. 15, ¶ 89). As such, SGN has not

   sued Sweet Appetit for bodily injury or property damage caused by an “occurrence,” and therefore

   the Policies do not extend coverage.

          3.      SGN Does not Seek to Recover From Sweet Appetit for “Personal and Advertising
                  Injury”

          Subject to their terms and conditions, the Policies extend coverage to “‘personal and



          2
             Equitable relief is not damages covered by the Policies. See State Farm Fire & Cas. Co.
   v. Metro. Mgmt., 2007 WL 4157148, *11 (D. Haw. August 29, 2007) (“Equitable relief, in the form
   of injunction or otherwise, does not constitute ‘damages’ within the meaning of an insurance policy
   providing liability coverage.”); Elett Bros., Inc. v. U.S. Fid. & Guar. Co., 275 F.3d 384 (4th Cir.
   2001) (held no duty to defend under CGL policy for suit seeking injunctive relief, restitution, and
   disgorgement profits); Jones v. Farm Bureau Mut. Ins. Co., 431 N.W.2d 242, 245 (Mich. App. 1988)
   (insurer under farm owner’s policy had no duty to defend insured in underlying nuisance action
   seeking only mandatory injunction); Hunter v. Hirsig, 614 Fed. Appx. 960, 963 (10th Cir. 2015)
   (“[T]he Court has drawn an important ‘distinction between an action at law for damages–which are
   intended to provide a victim with monetary compensation for an injury to his person, property, or
   reputation–and an equitable action for specific relief.’”).

                                                    16
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 23 of 33




   advertising injury’ caused by an offense arising out of your business.” The Policies define the term

   “personal and advertising injury” as follows:

          18.     “Personal and advertising injury” means injury, including consequential
                  “bodily injury”, arising out of one or more of the following offenses:

                  a.      False arrest, detention or imprisonment;

                  b.      Malicious prosecution;

                  c.      The wrongful eviction from, wrongful entry into, or invasion of the
                          right of privacy, of a room, dwelling or premises that a person
                          occupies, committed by or on behalf of its owner, landlord or lessor;

                  d.      Oral or written publication, in any manner, of material that slanders
                          or libels a person or organization or disparages a person’s or
                          organization’s goods, products or services;

                  e.      Oral or written publication, in any manner of material that violates a
                          person’s right to privacy;

                  f.      The use of another’s advertising idea in your “advertisement”, or

                  g.      infringing upon another’s copyright, trade dress or slogan in your
                          “advertisement.”

   (Businessowners Coverage Form CMP-4100, Exhibit 13, p. 36, ¶ 18). Effective April 9, 2018, Policy

   Number 96-BS-E946-7 was amended to include Policy Endorsement CMP-4561.1.3 That

   endorsement modified the Policy definition of “personal and advertising injury” in relevant part as

   follows:

          _____________________________________________________________
          CMP-4561.1 POLICY ENDORSEMENT

          This endorsement modifies insurance provided under the following:
          BUSINESSOWNERS COVERAGE FORM

          3
             See Declarations Amended April 9, 2018, Dkt. # 5-7, p. 73, Forms and Endorsements, Dkt.
   # 5-7, p. 79; CMP-4561-1 Policy Endorsement, Dkt. # 5-7, pp. 85-89; Dkt. # 5-8, pp. 82-86; Dkt.
   # 5-9, pp. 70-74). For simplicity, CMP-4561.1 Policy Endorsement is also attached as Exhibit No.
   14.

                                                   17
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 24 of 33




                                         ***
          e.      SECTION II – DEFINITIONS is amended as follows:

                                                   ***
                  (3)     Paragraphs 18.f and g. of “personal and advertising injury” are
                          replaced by the follows:

                          f.      The use of another’s advertising idea in your “advertisement”;

                          g.      Infringing upon another’s trade dress4 or slogan in your
                                  “advertisement”, or

                          h.      Infringement of another’s copyright, patent, trademark, or
                                  trade secret.

   (Policy Number 96-BS-E946-7, CMP-4561.1 Policy Endorsement, Exhibit 14, pp. 4-5, ¶ e. (3)).

          Personal and advertising injury coverage is offense based coverage available when the

   insured has been sued for one or more of the enumerated offenses listed in the policy. See Hanover

   Am. Ins. Co. v. Saul, 2013 WL 4542284, *6 (W. D. Okla. 2013) (“Because Balfour [insured] was

   not sued for one of the enumerated offenses, she is not entitled to either a defense or indemnification

   under the policy.”); Hinkle v. State Farm Fire & Cas. Co., 308 P.3d 1009, 1014 (N. M. App. 2013)

   (“In this context, Hinkle, as the policyholder, could not have reasonably expected a defense to be

   provided for a suit based on a cause of action not enumerated under the Policy.”).

          Here, SGN has sued Sweet Appetit for Count I–Tortious Interference with Existing and

   Prospective Business Relationships (SAP, Exhibit 12, p. 13); Count II–Violation of Oklahoma

   Deceptive Trade Practice Act (SAP, Exhibit 12, p. 14); and Count III–Permanent Injunction. (SAP,

   Exhibit 12, p. 15). Those offenses are not enumerated within the definition of “personal and



          4
            “Trade dress” is the “[t]he overall appearance and image in the marketplace of a product
   or commercial enterprise. For a product, trade dress typically comprises packaging and labeling. For
   an enterprise, it typically comprises design and decor.” BLACK’S LAW DICTIONARY 1500 (7th ed. 1979).
   SGN’s SAP is devoid of any claim that Sweet Appetit, through advertisement, infringed on the
   appearance of SGN’s products or the design/decor of SGN’s business.

                                                     18
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 25 of 33




   advertising injury.” Accordingly, the personal and advertising injury coverage provided by the

   Policies does not extend to the offenses asserted by SGN against Sweet Appetit.5

          B.      Policy Exclusions

          1.      The Exclusion for the Unauthorized Use of Another’s Name and for Tactics That
                  Mislead Another’s Potential Customers

          “[U]nder Oklahoma law, ‘policy exclusions are read seriatim; each exclusion eliminates

   coverage and operates independently against the general declaration of insurance coverage and all

   prior exclusions by specifying other occurrences not covered by the policy.’” Above It All Roofing

   & Constr., Inc. v. Sec. Nat’l Ins. Co., 285 F. Supp. 3d 1224, 1238 (N.D. Okla. 2018), quoting

   Dodson, 812 P.2d at 377. “Thus, each policy exclusion separately removes coverage.” Id., citing BP

   America, Inc. v. State Auto Prop. & Cas. Ins. Co., 148 P.3d 832, 842 (Okla. 2005) (“Each exclusion

   eliminates coverage.”).

          The Policies exclude coverage for personal and advertising injury resulting from the

   unauthorized use of another’s name and for injury arising from other tactics that mislead another’s

   customers. Specifically, the unauthorized use exclusion provides as follows:

          _________________________________________________________________
          Section II – Exclusions

          Applicable to Coverage L – Business Liability, this insurance does not apply to:

                                               ***
          17.     Personal And Advertising injury


          5
            In addition to actual damages, SGN seeks to recover from Sweet Appetit “[p]unitive
   damages for the Defendants’ intentional malicious and deceptive actions.” (SAP, Exhibit 10, p. 20).
   Punitive damages are not damages for “bodily injury” or “property damage” caused by an
   “occurrence,” and do not constitute “personal and advertising injury.” Even if the Policies extended
   coverage to such damages, Oklahoma public policy does not allow a defendant to escape liability
   for exemplary or punitive damages by shifting the loss to an insurer. See Dayton Hudson Corp. v.
   Am. Mut. Liab. Ins., 621 P.2d 1155, 1160 (Okla. 1980).


                                                   19
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 26 of 33




                  m.      Arising out of the unauthorized use of another’s name or product in
                          your e-mail address, domain name or metatags, or any other similar
                          tactics to mislead another’s potential customers;

   (Businessowners Coverage Form CMP-4100, Exhibit 13, p. 28, ¶ 17 m.).

          Sweet Appetit linked “catering” with the Ludger’s name through its website Menu which

   identified its business as “LUDGER’S Bavarian Cakery” and, on that same page, included its

   “CATERING MENU.” (Ludger’s Bavarian Cakery Menu, Exhibit 6; Hearing Transcript, Dickens

   Testimony, Exhibit 4, p. 171:16-23). The LUDGER’S name and catering also appeared on Sweet

   Appetit’s website domain name or metatag, i.e., “https://ludgersbavariancakery.com/pages/menus/

   catering-menu.” Id. (emphasis added) (Menu, Exhibit 6). The LUDGER’S name was also used in

   Sweet Appetit’s email address; www.ludgersbavariancakery.com.” (Email 4-15-2015, Exhibit 5, p.

   2). Thus, Sweet Appetit was using the name “Ludger’s” in its website, e-mail address, and domain

   name or metatags. As recognized by the court in the Underlying Action, that use was unauthorized

   when coupled with catering services. (Injunction Order, Exhibit 11, p. 6, ¶ 4) (“[t]he evidence

   supports a probable finding that the coupling of the Ludger’s Cakery name with catering services

   (overt acts of Defendants), would be an intentional act by the Defendant to mislead the public.”). Id.

          The unauthorized use exclusion also applies to “any other similar tactics to mislead another’s

   potential customers.” The Court in the Underlying Action held that the activities of Sweet Appetit

   in offering catering coupled with the Ludger’s name would mislead the public:

          Further, even where Defendant’s name, Ludger’s Bavarian Cakery, is not
          objectionable as unfair competition with the Plaintiff, the evidence supports a
          probable finding that the coupling of the Ludger’s Cakery name with catering
          services (overt acts of Defendant), would be an intentional act by the Defendant to
          mislead the public.

   (Injunction Order, Exhibit 11, p. 6, ¶ 4). In her email dated April 15, 2015, the owner of Sweet

   Appetit, Allison Dickens, acknowledged that “[i]n hindsight, I can see your point about our use of

                                                    20
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 27 of 33




   the word catering for information on our website,” and stated she would “address the confusion”

   with the customer. (Email 4-15-2015, Dickens to Sherrill, Exhibit 5, p. 2). The court in the

   Underlying Action made findings of fact concerning the confusion. Specifically, the court found that

   “Defendant [Sweet Appetit] acknowledged providing catering services to Walgreens during that time

   period on a few occasions and also acknowledged that their website was ‘confusing.’” (Injunction

   Order, Exhibit 11, p. 2, ¶ 7). Thus, even if SGN sought to recover for claims enumerated as personal

   and advertising injury (which it does not), Exclusion 17 m. would apply, thereby negating coverage.

          Exclusion 17 m. was addressed by the court in State Farm Fire and Casualty Co. v. Prescott,

   2019 WL 1840906 (Haw. 2019). In Prescott, State Farm issued a businessowners policy to Joan

   Prescott who owned a bed and breakfast in Hawaii. Prescott began using the name “Volcano Inn”

   for her bed and breakfast. Id. at *1. That name, however, was the trade name of a competitor bed and

   breakfast owned by Ronald Ober. Id. Ober sued Prescott for infringement, conversion, theft of trade

   name, constructive trust, interference with prospective economic advantage, unfair and deceptive

   competition and business practices, and intentional and/or negligent infliction of emotional distress.

   Id. at **1-2. Prescott sought defense and indemnity from State Farm.

          State Farm filed a declaratory judgment action seeking a ruling that the policy did not provide

   defense or indemnity coverages. State Farm filed a motion for summary judgment, arguing that the

   identical exclusion at issue herein, Exclusion 17 m., applied and therefor negated coverage. Id. at

   *4. The court agreed, holding as follows:

          Exclusion 17.m excludes coverage from any personal and advertising injury
          “[a]rising out of the unauthorized use of another’s name or product in [the insured’s]
          e-mail address, domain name or metatags, or any other similar tactics to mislead
          another’s potential customers.” The Underlying Suit claims damages caused by
          Prescott’s unauthorized use of the name “Volcano Inn” in her domain name, internet
          listings, and advertising, which allegedly tricked consumers into booking reservations
          at her bed and breakfast instead of Ober’s. Although the exclusion only explicitly


                                                    21
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 28 of 33




           mentions use of another’s name in the insured’s email address, domain name, or
           metatags, the Policy also excludes “any other similar tactics to mislead another's
           potential customers.” There is no dispute that Plaintiff’s alleged use of “Volcano Inn”
           in internet listings and advertisements amounts to such a similar tactic. Thus, the
           plain terms of the Policy clearly exclude the allegations in the Underlying Suit that
           Prescott used Ober’s trade name not only in her domain name, but also in her internet
           listings and advertisements.

           It does not matter that the Underlying Suit pleads different causes of action because
           they arise from the same behavior. See Bayudan v. Tradewind Ins. Co., Ltd., 87 Haw.
           379, 387 (Ct. App. 1998) (holding that “the mere recasting” of underlying injurious
           conduct “under various counts” does not change whether the underlying injurious
           conduct is covered by the policy). Here, the factual support for Counts I through VII
           is the same: that Prescott used Ober’s trade name in her domain name, internet
           listings, and advertisements.

   Id. at *4.

           Oklahoma, like Hawaii, recognizes that “[c]overage does not turn on the legal theory under

   which liability is asserted, but on the cause of the injury.” See Farmers Mut. Ins. Co. v. Willingham,

   2009 WL 3429768, *4 (N.D. Okla. 2009), quoting Phillips v. Greenfield, 859 P.2d 1101, 1105

   (Okla. 1993). Here, the cause of the injury alleged by SGN is Sweet Appetit’s unauthorized use of

   the “‘Ludger’s” name in conjunction with catering on its website and in misleading the public and

   SGN’s customers through the coupling the name “Ludger’s” and catering with Sweet Appetit’s d/b/a

   Ludger’s Bavarian Cakery. Thus, even if SGN sought to recover for claims enumerated as personal

   and advertising injury (which it does not), exclusion 17 m. applies, thereby negating coverage.

           2.     The Exclusion for acts Known to Inflict “Personal and Advertising Injury”

           Because exclusion 17 m. eliminates coverage, there is no need to address other exclusions.

   See BP America, 148 P.3d at 842. In the alternative, the Policies contain the following exclusion for

   personal and advertising injury caused at the direction of the insured with knowledge that the act

   would cause personal and advertising injury:




                                                     22
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 29 of 33




          _________________________________________________________________
          Section II – Exclusions

          Applicable to Coverage L – Business Liability, this insurance does not apply to:

                                               ***
          17.     Personal And Advertising injury

                  a.      Caused by or at the direction of the insured with the knowledge that
                          the act would violate the rights of another and would inflict “personal
                          and advertising injury”;

   (Businessowners Coverage Form CMP-4100, Exhibit 13, p. 28, ¶ 17 a.).

           Courts frequently resort to standard dictionaries for the plain and ordinary meaning of

   insurance contract terms. See Webb v. Allstate Life Ins. Co., 536 F.2d 336 (10th Cir. 1976); Hurst

   v. Nationwide Mut. Ins. Co., 2020 WL 2988688, *3 (10th Cir. June 4, 2020). Webster’s dictionary

   defines “knowledge” as “the fact or condition of being cognizant, conscious, or aware of something.”

   Webster’s Third New International Dictionary, 1252 (2002).

          Allison Dickens of Sweet Appetit was certainly “aware” that the providing of catering

   services would violate the rights of SGN. Dickens testified at the TRO hearing that when she

   purchased Ludger’s Cakery from her stepfather, Ludger Schulz, she was aware that he had sold the

   catering side of the business to SGN. (Hearing Transcript, Dickens Testimony, Exhibit 4, 164:19-

   24). The court in the Underlying Action found that Sweet Appetit recognized that providing meals

   to large numbers of persons lied exclusively with SGN:

          13.) The evidence is clear that even the Defendant recognized per the 2015 email
          communications with the Plaintiff that it did not “push” its breakfast trays “because
          many of the suggested targets would be to advertise to pharmaceutical reps and other
          types of clientele that we know are a core part of your [SGN’s] business.”

                  The Defendant [Sweet Appetit] recognizes that this type of food service,
          providing meals, in essence, to large numbers of persons, even for pick up, as
          catering activity which, under the Ludger’s name lies exclusively with Plaintiff
          [SGN]. In contrast, providing bakery items, and even savory items, in house, to usual


                                                    23
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 30 of 33




          numbers of persons, would not be a catering activity.

   (Injunction Order, Exhibit 11, p. 3, ¶ 13) (brackets added).

          Despite that knowledge, Sweet Appetit d/b/a Ludger’s Bavarian Cakery, offered a “Catering

   Menu” on its website. (Hearing Transcript, Dickens Testimony, Exhibit 4, 171:10-23; Menu, Exhibit

   6). After receipt of the cease and desist letter dated December 7, 2018, Dickens removed the word

   “Catering” from the Menu. (Hearing Transcript, Dickens Testimony, Exhibit 4, 172:4-18). Thus,

   even if SGN sought to recover for claims enumerated as personal and advertising injury (which it

   does not), Sweet Appetit, the insured, had “knowledge that the act would violate the rights of another

   and would inflict ‘personal and advertising injury.’” (Businessowners Coverage Form CMP-4100,

   Exhibit 13, p. 28, ¶ 17 a.). Accordingly, Exclusion 17 a. would apply, thereby negating coverage.

          3.       Exclusion for Trademark Infringement

          Because exclusions 17 m. and 17 a. eliminate coverage, there is no need to address other

   exclusions. See BP America, 148 P.3d at 842. In the alternative, even if SGN’s claims included a

   claim for trademark infringement (which is not set forth in the SAP), the definition of “Personal and

   Advertising Injury” prior to the amendment of April 9, 2018, did not include trademark infringement

   (see pp. 17-18 herein), and the Policies contained the following exclusion for trademark

   infringement:

          _________________________________________________________________
          Section II – Exclusions

          Applicable to Coverage L – Business Liability, this insurance does not apply to:

                                                ***
          17.      Personal And Advertising injury

                                                     ***
                   l.     Arising out of the infringement of copyright, patent, trademark, trade
                          secret or other intellectual property rights. Under this exclusion, such


                                                    24
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 31 of 33




                          other intellectual property rights do not include the use of another’s
                          advertisement idea in your “advertisement.” However, this exclusion
                          does not apply to infringement, in your “advertisement”, of copyright,
                          trade dress or slogan;

   (Businessowners Coverage Form CMP-4100, Exhibit 13, p. 28, ¶ 17 l.).

          C.      The Duty to Defend

          The Policies provide for defense if an insured has been sued for damages “to which the

   insurance applies,” and that “we [State Farm] will have no duty to defend the insured against any

   ‘suit’ seeking damages ... to which this insurance does not apply.” (Businessowners Coverage Form

   CMP-4100, Exhibit 13, p. 23). Thus, State Farm has a duty to defend only when an insured has been

   sued covered damages. Consistent therewith, “under Oklahoma law, a liability insurer is not

   obligated to defend an action against its insured where the insurer would not be liable under its

   policy for any recovery in such suit.” Mass. Bay Ins. Co. v. Gordon, 708 F.Supp. 1232, 1234 (W.D.

   Okla. 1989); Scottsdale Ins. Co. v. Owl Nite Sec., Inc., 2006 WL 3742102, *4 (N.D. Okla. Dec. 15,

   2006). For the reasons set forth herein, there exists no possibility of coverage under the Policies for

   the claims made by SGN against Sweet Appetit in the Underlying Action. Accordingly, State Farm

   has no duty to continue the defense of Sweet Appetit in the Underlying Action.

                                             CONCLUSION

          For the reasons set forth herein, State Farm requests summary judgment finding that the

   Policies do not provide coverage for the damages SGN seeks to recover from Sweet Appetit in the

   Underlying action, and therefore: (1) State Farm has no duty to indemnify Sweet Appetit for liability

   it may incur in the Underlying Action; (2) State Farm has no duty to continue to defend Sweet

   Appetit in the Underlying Action; and (3) State Farm has no duty to satisfy any judgment that may

   be entered in favor of SGN and against Sweet Appetit in the Underlying Action.



                                                     25
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 32 of 33




                                                      Respectfully submitted,

                                                  ATKINSON, HASKINS, NELLIS,
                                                 BRITTINGHAM, GLADD & FIASCO
                                                         A PROFESSIONAL CORPORATION




                                                    /s/ Galen L. Brittingham
                                                 Galen L. Brittingham, OBA #12226
                                                 James N. Edmonds, OBA #15757
                                                 Wynoka Middleton McClellan, OBA #32833
                                                 1500 ParkCentre, 525 South Main
                                                 Tulsa, OK 74103-4524
                                                 Telephone: (918) 582-8877
                                                 Facsimile: (918) 585-8096
                                                 Counsel for Plaintiff, State Farm Fire &
                                                 Casualty Company

                                    CERTIFICATE OF SERVICE

           I hereby certify that on August 7th, 2020, I electronically transmitted the attached document
   to the Clerk of the Court using the ECF System for filing and transmittal of a Notice of Electronic
   Filing to the following ECF registrants:

   William Gregory James, OBA #4620
   Sharon K Weaver, OBA #19010
   Thomas Martin Askew, OBA #13568
   Riggs Abney Neal Turpen Orbison & Lewis (Tulsa)
   502 W 6TH ST
   TULSA, OK 74119-1010
   918-587-3161
   Fax: 918-587-9708
   Email: gjames@riggsabney.com
   Email: sweaver@riggsabney.com
   Email: taskew@riggsabney.com
   Counsel for Defendant, Sweet Appetit, Inc.

   Robert J Winter, OBA #16754
   Pray Walker PC
   100 W 5TH ST STE 900
   TULSA, OK 74103-4292
   918-581-5500
   Fax: 918-581-5599
   Email: rwinter@praywalker.com
   Counsel for Defendant, Ludger Schulz


                                                    26
Case 4:19-cv-00630-CVE-JFJ Document 37 Filed in USDC ND/OK on 08/07/20 Page 33 of 33




   Christopher D. Wolek, OBA #19612
   Michael P. Womack, OBA #20895
   Matthew B. Covert, OBA #31970
   Mullican & Hart, P.C.
   15 E. Fifth Street, Ste. 2200
   Tulsa, Oklahoma 74103
   (918) 794-6500 (Office)
   (918) 728-7324 (Direct)
   (918) 794-6068 (Fax)
   Email: cwolek@mullicanhart.com
   Email: mwomack@mullicanhart.com
   Email: mcovert@mullicanhart.com
   Counsel for Defendant, SGN Foods, LLC

                                                 /s/ Galen L. Brittingham
   S:\Files\441\63\SWEET-MSJ-8-7-2020-GLB.wpd




                                                27
